          Case 1:20-cv-02302-AT Document 15 Filed 08/28/20 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
PAMELA WILLIAMS, on behalf of herself and all others           DOC #: _________________
similarly situated,                                            DATE FILED: __8/28/2020_______

                             Plaintiff,

              -against-
                                                                       20 Civ. 2302 (AT)
SAMY’S CAMERA, INC.,
                                                                            ORDER
                        Defendant.
ANALISA TORRES, District Judge:

         On July 10, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by August 25, 2020, in advance of the initial pretrial conference
scheduled for September 1, 2020. ECF No. 14. Those submissions are now overdue.
Accordingly, it is ORDERED that by August 31, 2020 at 12:00 p.m. the parties shall file their
joint letter and proposed case management plan.

       SO ORDERED.

Dated: August 28, 2020
       New York, New York
